                                           Case 3:20-cv-05179-RS Document 37 Filed 10/06/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         MICHAEL ALEXANDER,
                                  10                                                         Case No. 20-cv-05179-RS
                                                        Plaintiff,
                                  11
                                                  v.                                         ORDER DENYING TRO MOTION
                                  12                                                         AND GRANTING MOTION TO
Northern District of California
 United States District Court




                                         COUNTY OF SAN MATEO, et al.,                        DISMISS
                                  13
                                                        Defendants.
                                  14

                                  15                                           I. INTRODUCTION

                                  16          Pro se plaintiff Michael Alexander (“Alexander”) wants to go to the hospital. He does not,

                                  17   however, want to comply with certain COVID-19 related measures that defendant Daly City

                                  18   Clinic (the “DCC”), along with medical centers the world over, currently requires of all visitors,

                                  19   patients, and staff. The professed urgency of his ailments notwithstanding, Alexander therefore

                                  20   has elected to mount a lawsuit against the DCC, the County of San Mateo, and some twenty-odd

                                  21   additional defendants (collectively, “Defendants”). This effort is misguided: DCC’s insistence that

                                  22   Alexander, before entering its facilities, (i) wear a mask, (ii) have his temperature taken, and (iii)

                                  23   submit to a non-invasive symptom screening is not unlawful. More specifically, these policies

                                  24   (collectively, the “Screening Policy”), which the County of San Mateo has prescribed for all its

                                  25   healthcare facilities, neither violate Alexander’s Fifth and Fourteenth Amendment rights nor

                                  26   conflict with otherwise governing law. Because Alexander has failed to allege circumstances that

                                  27   might disturb this conclusion, his motion for preliminary injunctive relief is denied; his other

                                  28   motions, styled as “Motion[s] to Appoint Counsel” but arguing lengthily on the merits, similarly
                                           Case 3:20-cv-05179-RS Document 37 Filed 10/06/20 Page 2 of 7




                                   1   are denied; and his complaint is dismissed without leave to amend.

                                   2                                           II. BACKGROUND

                                   3          Alexander has various medical conditions, and requires the use of a wheelchair. On July

                                   4   15, 2020, he went to the DCC in order to have a “specialist examine [him] for the potential loss of

                                   5   a sensory organ.” Complaint at 17. At the time, Alexander had “never been seen for th[is] medical

                                   6   issue before,” and there was thus “very little, if any, record[]” of the malady for which he sought

                                   7   treatment. Id.

                                   8          As Alexander approached the clinic’s entrance, DCC staff informed him that his admission

                                   9   into the building was contingent on Screening Policy compliance. Rather than agreeing to this

                                  10   arrangement, Alexander threw a tantrum: he blocked the DCC’s main doorway, rammed his

                                  11   wheelchair into a DCC employee, and yelled obscenely at passersby. This behavior lasted two

                                  12   hours. Eventually, the clinic’s manager had to inform Alexander directly that he would not, in any
Northern District of California
 United States District Court




                                  13   event, be allowed in without following the Screening Policy. Only then did Alexander leave.

                                  14          By requiring all persons entering County health care facilities to use a mask, San Mateo’s

                                  15   Screening Policy adheres to California Governor Gavin Newsom’s June 18, 2020 mandate (the

                                  16   “Governor’s Order”) that “[p]eople in California must wear face coverings when they are . . .

                                  17   [o]btaining services from the healthcare sector in settings including . . . a hospital, pharmacy, [or]

                                  18   medical clinic . . . .”;1 by requiring all such persons to be checked for a fever and other COVID-19

                                  19   symptoms, the Screening Policy adheres to guidelines issued by the Center for Disease Control

                                  20   and Prevention (the “CDC guidance”).2 Even so, on July 28, 2020 Alexander filed this action,

                                  21   targeting DCC’s use of the Screening Policy in both a motion for emergency injunctive relief and

                                  22

                                  23   1
                                        See June 18, 2020 CA Governor’s Order at 1, available at
                                  24   https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-
                                       19/Guidance-for-Face-Coverings_06-18-2020.pdf.
                                  25   2
                                        See July 15, 2020 CDC Guidance, available at https://www.cdc.gov/coronavirus/2019-
                                  26   ncov/hcp/infection-control-recommendations.html (advising healthcare professionals to “[s]creen
                                       everyone . . . entering the healthcare facility for symptoms consistent with COVID-19,” including
                                  27   “[a]ctively taki[ing] their temperature”).

                                  28                                                ORDER DENYING TRO MOTION & GRANTING MOTION TO DISMISS
                                                                                                               CASE NO. 20-cv-05179-RS
                                                                                          2
                                           Case 3:20-cv-05179-RS Document 37 Filed 10/06/20 Page 3 of 7




                                   1   accompanying complaint.

                                   2          Although the precise contours of his objections are challenging to discern, Alexander’s

                                   3   filings apparently distill to three contentions. First, proceeding on the notion that the unfettered

                                   4   right to obtain healthcare—that is, to receive treatment at medical centers that follow his

                                   5   standards—is cognizable under the Due Process Clause, Alexander suggests the Screening Policy

                                   6   violates that right. Second, invoking the Fourteenth Amendment’s guarantee of equal protection

                                   7   under law, Alexander urges that the Screening Policy discriminates against disabled persons and

                                   8   “other identically situated parties, disabled or not, who decline the screening process . . . .”

                                   9   Complaint at 4. Finally, stressing distinctions between the Screening Policy and the Governor’s

                                  10   Order, Alexander seems to claim the former is preempted by the latter. Defendants oppose,

                                  11   countering that Alexander has not advanced a recognized due process interest, cries discrimination

                                  12   in the face of a patently neutral regime, and fails to demonstrate the Screening Policy’s
Northern District of California
 United States District Court




                                  13   preemption.

                                  14                                        III. LEGAL STANDARD

                                  15          A. Preliminary Injunctive Relief

                                  16          To obtain preliminary injunctive relief, the moving party bears the heavy burden of

                                  17   demonstrating that “he is likely to succeed on the merits, that he is likely to suffer irreparable harm

                                  18   in the absence of preliminary relief, that the balance of equities tips in his favor, and that an

                                  19   injunction is in the public interest.” Winter v. Natural Res. Def. Council, 555 U.S. 7, 20 (2008).

                                  20   Alternatively, if the moving party can demonstrate the requisite likelihood of irreparable harm and

                                  21   show that an injunction is in the public interest, a preliminary injunction may issue so long as

                                  22   there are “serious questions going to the merits and the balance of hardships tips sharply in the

                                  23   moving party’s favor.” Alliance for Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011)

                                  24   (internal quotation marks and citations omitted).

                                  25          B. Sufficiency of Pleadings

                                  26          A complaint must contain “a short and plain statement of the claim showing that the

                                  27   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A motion to dismiss for failure to meet this

                                  28                                                 ORDER DENYING TRO MOTION & GRANTING MOTION TO DISMISS
                                                                                                                CASE NO. 20-cv-05179-RS
                                                                                           3
                                           Case 3:20-cv-05179-RS Document 37 Filed 10/06/20 Page 4 of 7




                                   1   standard may be based either on the “lack of a cognizable legal theory” or on “the absence of

                                   2   sufficient facts alleged under a cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901

                                   3   F.2d 696, 699 (9th Cir. 1990).

                                   4                                            IV. DISCUSSION

                                   5          A. Due Process Clause

                                   6          Claims under the Due Process Clause may be either procedural or substantive in nature. To

                                   7   sustain a procedural due process claim, a plaintiff “must plausibly allege: (1) a deprivation of a

                                   8   constitutionally protected liberty or property interest, and (2) a denial of adequate procedural

                                   9   protections.” Franceschi v. Yee, 887 F.3d 927, 935 (9th Cir. 2018) (internal quotation marks and

                                  10   citation omitted). By contrast, substantive due process claims focus on whether a given liberty

                                  11   interest may be infringed at all, “no matter what process is provided . . . .” Witt v. Dep’t of Air

                                  12   Force, 527 F.3d 806, 817 (9th Cir. 2008) (internal quotation marks and citation omitted). These
Northern District of California
 United States District Court




                                  13   two types of claims share a threshold requirement: “the plaintiff’s showing of a liberty or property

                                  14   interest protected by the Constitution.” Engquist v. Oregon Dep’t of Agr., 478 F.3d 985, 996 (9th

                                  15   Cir. 2007) (internal quotation marks and citation omitted), aff’d, 553 U.S. 591 (2008).

                                  16          Alexander stumbles at this threshold. In essence, Alexander’s due process arguments rely

                                  17   upon the notion that his ability to pursue medical treatment free of any obstacle he may find

                                  18   disagreeable is a “liberty or property interest protected by the Constitution.” Id. Put bluntly, he is

                                  19   mistaken. Beyond certain well-defined circumstances—including, most prominently, the

                                  20   opportunity to obtain reproductive services and the provision of medical services to prisoners—an

                                  21   individual’s unobstructed access to healthcare generally does not implicate any actionable Due

                                  22   Process Clause interest. Compare Roe v. Wade, 410 U.S. 113, 153 (1973) (locating a woman’s

                                  23   privacy-based right to terminate pregnancy under the Fourteenth Amendment), and Farmer v.

                                  24   Brennan, 511 U.S. 825, 832 (1994) (reiterating the government’s Eighth Amendment obligation to

                                  25   provide “adequate food, clothing, shelter, and medical care” for inmates), with Harris v. McRae,

                                  26   448 U.S. 297, 317-18 (1980) (cabining the Due Process Clause’s “protection against government

                                  27   interference with freedom of choice” to certain clearly enumerated contexts, of which access to

                                  28                                                 ORDER DENYING TRO MOTION & GRANTING MOTION TO DISMISS
                                                                                                                CASE NO. 20-cv-05179-RS
                                                                                          4
                                            Case 3:20-cv-05179-RS Document 37 Filed 10/06/20 Page 5 of 7




                                   1   general healthcare is not one). Because those circumstances are absent here, Alexander’s requests

                                   2   for relief under a due process framework fail to relay plausibly a “cognizable legal theory,” much

                                   3   less a likelihood of his success on the merits. Balistreri, 901 F.2d at 699.

                                   4           B. Equal Protection Clause

                                   5           Alexander’s Equal Protection Clause assertions are likewise beyond repair. The Fourteenth

                                   6   Amendment’s guarantee of equal protection under law “ensures that all persons similarly situated

                                   7   should be treated alike.” Engquist, 478 F.3d at 992 (internal quotation marks and citation omitted).

                                   8   State action that “neither proceeds along suspect lines nor infringes fundamental constitutional

                                   9   rights is subject to rational basis review and, as such, does not violate the Equal Protection Clause

                                  10   if there is any reasonably conceivable state of facts that could provide a rational basis for the

                                  11   classification.” Franceschi, 887 F.3d at 940 (internal quotation marks and citation omitted).

                                  12   “Generally speaking, laws that apply evenhandedly to all unquestionably comply with the Equal
Northern District of California
 United States District Court




                                  13   Protection Clause.” Vacco v. Quill, 521 U.S. 793, 800 (1997) (internal quotation marks and

                                  14   citation omitted). As discussed above, see Part IV.A, supra, DCC’s decision to predicate care on

                                  15   its patients’ Screening Policy compliance in no way implicates those patients’ “fundamental

                                  16   constitutional rights . . . .” Franceschi, 887 F.3d at 940. To make out an Equal Protection claim,

                                  17   Alexander thus must demonstrate that DCC’s implementation of the Screening Policy “proceeds

                                  18   along suspect lines” for which no “reasonably conceivable state of facts” can furnish a rational

                                  19   basis. Id.

                                  20           He cannot clear this hurdle. In July of 2020, while COVID-19 continued to ravage

                                  21   families, communities, and nations everywhere, Alexander had a melt down over a publicly-

                                  22   funded medical clinic’s best efforts to stop the disease’s spread. Those efforts comprised, in

                                  23   pertinent part, DCC’s conformance to a county-wide Screening Policy obliging every person—

                                  24   patient, visitor, and staff alike—to wear a mask, have his or her temperature taken, and submit to a

                                  25   non-invasive health screening. The first of these criteria reflected compliance with the Governor’s

                                  26   Order; the latter two adopted freshly-issued CDC guidance. Contrary to Alexander’s protestations,

                                  27   the only “classification” discernible from the Screening Policy is humans, of any ilk, attempting to

                                  28                                                ORDER DENYING TRO MOTION & GRANTING MOTION TO DISMISS
                                                                                                               CASE NO. 20-cv-05179-RS
                                                                                          5
                                           Case 3:20-cv-05179-RS Document 37 Filed 10/06/20 Page 6 of 7




                                   1   enter a San Mateo County medical building. Franceschi, 887 F.3d at 940 (internal quotation marks

                                   2   and citation omitted). On these facts, which convey a California community’s quintessentially

                                   3   “evenhanded[]” (and unmistakably rational) response to an evolving public health crisis, there is

                                   4   simply no Equal Protection Clause issue to be had. Vacco, 521 U.S. at 800. Alexander’s

                                   5   corresponding arguments under the Fourteenth Amendment accordingly are without merit.

                                   6          C. Preemption

                                   7          Finally, and reaching the outermost bounds of any legal bases his filings can be construed

                                   8   to raise, Alexander’s preemption claims are also irretrievably deficient. Under controlling Ninth

                                   9   Circuit precedent, San Mateo County’s Screening Policy is only preempted by California law if it

                                  10   “duplicates, contradicts, or enters an area fully occupied” by state legislation. First Resort, Inc. v.

                                  11   Herrera, 860 F.3d 1263, 1280 (9th Cir. 2018) (internal quotation marks and citation omitted). A

                                  12   local rule “is duplicative of general law when it is coextensive therewith,” and “California courts
Northern District of California
 United States District Court




                                  13   have largely confined the duplication prong of the state preemption test to penal ordinances.” Id.

                                  14   (internal quotation marks and citations omitted). Because the Screening Policy is non-penal, and

                                  15   goes beyond the Governor’s Order in adopting CDC guidance, Alexander’s difficult-to-track

                                  16   preemption thesis necessarily turns upon whether it “contradicts, or enters an area fully occupied”

                                  17   by the Governor’s Order. Id.

                                  18          It does neither. Over the course of three pages, the Governor’s Order merely set forth when

                                  19   face coverings must be worn, by whom, and what constitutes a proper face covering. There is no

                                  20   plausible reading of this document that renders it contradictory to the Screening Policy, or extracts

                                  21   from it any manner of intent to “fully occup[y]” the arena of COVID-19 emergency response. Id.

                                  22   Like his other positions, Alexander’s preemption stance, to the degree it can be understood, is

                                  23   consequently untenable.

                                  24                                            V. CONCLUSION

                                  25          In short, Alexander’s voluminous briefing of this controversy has not produced anything

                                  26   that might support federal judicial intervention. Consistent with that conclusion, his TRO motion,

                                  27   and all his subsequent motions, therefore are denied. So too for his complaint, which is dismissed

                                  28                                                 ORDER DENYING TRO MOTION & GRANTING MOTION TO DISMISS
                                                                                                                CASE NO. 20-cv-05179-RS
                                                                                          6
                                           Case 3:20-cv-05179-RS Document 37 Filed 10/06/20 Page 7 of 7




                                   1   with prejudice, as it “could not be saved by any amendment.” Gompper v. VISX, Inc., 298 F.3d

                                   2   893, 898 (9th Cir. 2002). The Clerk of the Court is hereby instructed to close this case, and no

                                   3   further filings from Alexander in connection with this matter shall be entertained.

                                   4   IT IS SO ORDERED.

                                   5

                                   6   Dated: October 6, 2020

                                   7                                                   ______________________________________
                                                                                       __
                                                                                        __________________________
                                                                                                   _                ____
                                                                                                                     ___________
                                                                                       RICHARD SEEBORG
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                               ORDER DENYING TRO MOTION & GRANTING MOTION TO DISMISS
                                                                                                              CASE NO. 20-cv-05179-RS
                                                                                        7
